FILE COPY




                             IN THE SUPREME COURT OF !£&£$
                                                                             SN COURT OF APPEALS
                                                                        12th Court of Appeals District


NO. 12-0833

                                                                              TYLER TEXA
 APPROXIMATELY TWENTY-
                                                                        CATHY S. LUSK,
 EIGHT THOUSAND NINE                               §                                   Smith
 HUNDRED FIFTY DOLLARS                             §
 ($28,950.00 IN U.S. CURRENCY)                     §                                    12th District.
v.

THE STATE OF TEXAS




                                                                                  February 15,2013


        Petitioner's petition for review, filed herein in the above numbered and styled case,
having been duly considered, is ordered, and hereby is, denied.




                                       ••••••••••



        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
that the above and attached is a true and correct copy of the orders of the Supreme Court of
Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.

        It   is   further   ordered   that   petitioner,     APPROXIMATELY        TWENTY-EIGHT
THOUSAND NINE HUNDRED FIFTY DOLLARS ($28,950.00 IN U.S. CURRENCY), pay all
costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
the 28th day of March, 2013.



                                                           Blake A. Hawthorne, Clerk

                                                           By Kathy Sandoval, Deputy Clerk
                                                                    FILE COPY




                         The Twelfth Court of Appeals

                                    Tyler, Texas


Supreme Court No.        12-0833

Court of Appeals No.     12-12-00042-CV



      Please note Rule 18.5 Tex. R. App. P.: If the Supreme Court declines to
grant review, any unpaid Supreme Court costs must be included in the court
of appeals' mandate. If any fees remain outstanding in the above case, a fee
list will accompany this receipt.
      Certified Copy of order in the above case received in the      Court of
Appeals on                                .




      By.
         Deputy Clerk